


     EXHIBIT 10.20


FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

     THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into this ___ day of July, 2002, by and among DIGITAL
RECORDERS, INC., a North Carolina corporation (“Digital”), TWINVISION CORP. OF
NORTH AMERICA, INC., a North Carolina corporation (“TwinVision”), and DIGITAL
AUDIO CORPORATION, a North Carolina corporation (“DAC”; Digital, TwinVision and
DAC being hereinafter referred to collectively as “Borrowers,” and individually
as a “Borrower”), each with its chief executive office at 4018 Patriot Drive,
Suite 100, Durham, North Carolina 27709-4068, and GUARANTY BUSINESS CREDIT
CORPORATION, a Delaware corporation, as assignee of FINOVA Capital Corporation,
successor by merger to Fremont Financial Corporation (hereinafter referred to as
“Lender”), with an office at 400 Northridge Road, Suite 1100, Atlanta, Georgia
30350.


RECITALS:

     Lender and Borrowers are parties to a certain Loan and Security Agreement
dated as of August 23, 1999, as amended by that certain First Amendment to Loan
and Security Agreement dated as of August 23, 2000, that certain letter
agreement dated June 25, 2001, that certain letter agreement dated as of
September 28, 2001, and that certain letter agreement dated January 9, 2002 (as
at any time amended, the “Loan Agreement”), pursuant to which Lender has made
certain revolving credit and term loans to Borrower.

     Borrowers have requested that Lender modify certain terms of the Loan
Agreement. Lender is willing to make such modifications to the Loan Agreement as
set forth herein.

     The parties desire to amend the Loan Agreement as hereinafter set forth.

     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

     1.      Definitions.    All capitalized terms used in this Amendment,
unless otherwise defined herein, shall have the meaning ascribed to such terms
in the Loan Agreement.

     2.      Amendments to Loan Agreement.    The Loan Agreement is hereby
amended as follows:


         (a)      By deleting in Section 2.1A of the Loan Agreement the
references to “Six Million Two Hundred and Fifty Thousand Dollars ($6,250,000)”
and “Eleven Million Two Hundred and Fifty Thousand Dollars ($11,250,000)” and by
substituting references to “Six Million Seven Hundred and Fifty Thousand Dollars
($6,750,000)” and “Eleven Million Seven Hundred and Fifty Thousand Dollars
($11,750,000)”, respectively, in lieu thereof.


23






         (b)      By deleting Section 6.18 of the Loan Agreement and by
substituting the following new Section 6.18 in lieu thereof:


         6.18      Interest Coverage.    Borrowers shall at all times maintain
an Interest Coverage Ratio of not less than the ratio set forth below for the
periods applicable thereto:


    Period

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  April 1, 2002 through   1.0 to 1.0   June 30, 2002       January 1, 2002
through  1.0 to 1.0  September 30, 2002       January 1, 2002 through  1.0 to
1.0  December 31, 2002       January 1, 2003 through March 31,  1.0 to 1.0  2003
and each period from January 1     through March 31 of each calendar     year
thereafter       January 1, 2003 through June 30,  1.0 to 1.0  2003 and each
period from January 1     through June 30 of each calendar     year thereafter 
     January 1, 2003 through September 30,  1.0 to 1.0  2003 and each period
from January 1     through September 30 of each calendar     year thereafter    
  January 1, 2003 through December 31,  1.0 to 1.0  2003 and each period from
January 1     through December 31 of each calendar     year thereafter    


     3.      Ratification and Reaffirmation.      Each Borrower hereby ratifies
and reaffirms the Obligations, each of the Loan Documents and all of such
Borrower’s covenants, duties, indebtedness and liabilities under the Loan
Documents.

     4.      Acknowledgments and Stipulations.      Each Borrower acknowledges
and stipulates that the Loan Agreement and the other Loan Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof; all of
the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by each Borrower); and the security
interests and liens granted by Borrowers in favor of Lender are duly perfected,
first priority security interests and liens.

24





     5.      Representations and Warranties.      Each Borrower represents and
warrants to Lender, to induce Lender to enter into this Amendment, that no Event
of Default exists on the date hereof, the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of each Borrower and this Amendment has been duly executed and
delivered by such Borrower; and all of the representations and warranties made
by such Borrower in the Loan Agreement are true and correct on and as of the
date hereof.

     6.      Reference to Loan Agreement.      Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.

     7.      Breach of Amendment.      This Amendment shall be part of the Loan
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.

     8.      Expenses of Lender.      Each Borrower agrees to pay, on demand,
all costs and expenses incurred by Lender in connection with the preparation,
negotiation and execution of this Amendment and any other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Lender’s legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

     9.      Amendment Fee.      In consideration of Lender’s willingness to
enter into this Amendment, Borrowers covenant and agree that, simultaneously
with the execution and delivery of this Amendment by Borrowers, Borrowers shall
pay to Lender a non-refundable amendment fee in the amount of $5,000, in
immediately available funds.

     10.      Effectiveness; Governing Law.      This Amendment shall be
effective upon acceptance by Lender in Atlanta, Georgia (notice of which
acceptance is hereby waived), whereupon the same shall be governed by and
construed in accordance with the internal laws of the State of Georgia.

     11.      Successors and Assigns.      This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

     12.      No Novation, etc..      Except as otherwise expressly provided in
this Amendment, nothing herein shall be deemed to amend or modify any provision
of the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

     13.      Counterparts; Telecopied Signatures.      This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

25





     14.      Further Assurances.      Each Borrower agrees to take such further
actions as Lender shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

     15.      Section Titles.      Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

     16.      Release of Claims.      To induce Lender to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Lender,
and all officers, directors, agents, employees, successors and assigns of
Lender, from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, or known or unknown, that such
Borrower now has or ever had against Lender arising under or in connection with
any of the Loan Documents or otherwise. Each Borrower represents and warrants to
Lender that such Borrower has not transferred or assigned to any Person any
claim that such Borrower ever had or claimed to have against Lender.

     17.      Waiver of Jury Trial.      To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.


ATTEST: DIGITAL RECORDERS, INC.
(“Borrower”)



______________________________
Secretary

[CORPORATE SEAL]


By: ________________________________________

      Title: ___________________________________


ATTEST: TWINVISION CORP. OF NORTH
AMERICA, INC.
(“Borrower”)



______________________________
Secretary

[CORPORATE SEAL]


By: ________________________________________

      Title: ___________________________________


26






ATTEST: DIGITAL AUDIO CORPORATION
(“Borrower”)



______________________________
Secretary

[CORPORATE SEAL]


By: ________________________________________

      Title: ___________________________________


  Accepted in Atlanta, Georgia

GUARANTY BUSINESS CREDIT
CORPORATION (“Lender”)





By: ________________________________________

      Title: ___________________________________


27






CONSENT AND REAFFIRMATION

     The undersigned guarantor of the Obligations of Borrowers at any time owing
to Lender hereby: (i) acknowledges receipt of a copy of the foregoing Fifth
Amendment to Loan and Security Agreement; (ii) consents to each Borrower’s
execution and delivery thereof and of the other documents, instruments or
agreements each Borrower agrees to execute and deliver pursuant thereto; (iii)
agrees to be bound thereby; and (iv) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the Obligations and
reaffirms that such guaranty is and shall remain in full force and effect.

     IN WITNESS WHEREOF, the undersigned has executed this Consent and
Reaffirmation on the date of such Fifth Amendment to Loan and Security
Agreement.


ATTEST: ROBINSON-TURNEY INTERNATIONAL, INC.



______________________________
Secretary

[CORPORATE SEAL]


By: ________________________________________

      Title: ___________________________________


28






DIGITAL RECORDERS, INC.
SECRETARY’S CERTIFICATE
OF
BOARD OF DIRECTORS RESOLUTIONS

     I, __________________, DO HEREBY CERTIFY, that I am the Secretary of
DIGITAL RECORDERS, INC. (the “Corporation”), a corporation duly organized and
existing under and by virtue of the laws of the State of North Carolina and am
keeper of the records and seal thereof; that the following is a true, correct
and compared copy of the resolutions duly adopted by the unanimous consent of
all members of the Board of Directors of said Corporation effective as of July
___, 2002; and that said resolutions are still in full force and effect:

     RESOLVED, that the Chairman of the Board, President, any Vice President, or
any other officer or board member of this Corporation (or the designee of any of
them), each be, and each hereby is, authorized and empowered (either alone or in
conjunction with any one or more of the other officers of the Corporation) to
take, from time to time, all or any part of the following actions on or in
behalf of the Corporation: (i) to make, execute and deliver to GUARANTY BUSINESS
CREDIT CORPORATION (“Lender”) (1) a Fifth Amendment to Loan and Security
Agreement (the “Amendment”) providing for the amendment of certain terms of that
certain Loan and Security Agreement dated as of August 23, 1999, among the
Corporation, the other borrowers noted therein and Lender (as at any time
amended, the “Loan Agreement”), and (2) all other agreements, documents and
instruments contemplated by or referred to in the Amendment or executed by the
Corporation in connection therewith; said Amendment and other agreements,
documents and instruments to be substantially in the form presented by Lender
with such additional, modified or revised terms as may be acceptable to any
officer or director of the Corporation, as conclusively evidenced by his or her
execution thereof; and (ii) to carry out, modify, amend or terminate any
arrangements or agreements at any time existing between the Corporation and
Lender.

     RESOLVED, that any arrangements, agreements, security agreements, or other
instruments or documents referred to or executed pursuant to the Amendment by
any officer or director of the Corporation, or by an employee of the Corporation
acting pursuant to delegation of authority, may be attested by such person and
may contain such terms and provisions as such person shall, in his or her sole
discretion, determine.

     RESOLVED, that the Loan Agreement and each amendment to the Loan Agreement
heretofore executed by any officer or director of the Corporation and any
actions taken under the Loan Agreement as thereby amended are hereby ratified
and approved.





     I DO FURTHER CERTIFY that __________________ is the President of the
Corporation and ____________________ is the Secretary of the Corporation and
each is duly elected, qualified and acting as such, respectively.

     IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Seal of the
Corporation, this ____ day of July, 2002.


______________________________
Secretary

[CORPORATE SEAL]


     I, ___________________, President of said Corporation, do hereby certify
that the foregoing is a correct copy of the resolutions passed by the Board of
Directors of the Corporation and that ____________________ is Secretary of the
Corporation and is duly authorized to attest to the passage of said resolutions.


______________________________
President






TWINVISION CORP. OF NORTH AMERICA, INC.
SECRETARY’S CERTIFICATE
OF
BOARD OF DIRECTORS RESOLUTIONS

     I, __________________, DO HEREBY CERTIFY, that I am the Secretary of
TWINVISION CORP. OF NORTH AMERICA, INC. (the “Corporation”), a corporation duly
organized and existing under and by virtue of the laws of the State of North
Carolina and am keeper of the records and seal thereof; that the following is a
true, correct and compared copy of the resolutions duly adopted by the unanimous
consent of all members of the Board of Directors of said Corporation effective
as of July ___, 2002; and that said resolutions are still in full force and
effect:

     RESOLVED, that the Chairman of the Board, President, any Vice President, or
any other officer or board member of this Corporation (or the designee of any of
them), each be, and each hereby is, authorized and empowered (either alone or in
conjunction with any one or more of the other officers of the Corporation) to
take, from time to time, all or any part of the following actions on or in
behalf of the Corporation: (i) to make, execute and deliver to GUARANTY BUSINESS
CREDIT CORPORATION (“Lender”) (1) a Fifth Amendment to Loan and Security
Agreement (the “Amendment”) providing for the amendment of certain terms of that
certain Loan and Security Agreement dated as of August 23, 1999, among the
Corporation, the other borrowers noted therein and Lender (as at any time
amended, the “Loan Agreement”), and (2) all other agreements, documents and
instruments contemplated by or referred to in the Amendment or executed by the
Corporation in connection therewith; said Amendment and other agreements,
documents and instruments to be substantially in the form presented by Lender
with such additional, modified or revised terms as may be acceptable to any
officer or director of the Corporation, as conclusively evidenced by his or her
execution thereof; and (ii) to carry out, modify, amend or terminate any
arrangements or agreements at any time existing between the Corporation and
Lender.

     RESOLVED, that any arrangements, agreements, security agreements, or other
instruments or documents referred to or executed pursuant to the Amendment by
any officer or director of the Corporation, or by an employee of the Corporation
acting pursuant to delegation of authority, may be attested by such person and
may contain such terms and provisions as such person shall, in his or her sole
discretion, determine.

     RESOLVED, that the Loan Agreement and each amendment to the Loan Agreement
heretofore executed by any officer or director of the Corporation and any
actions taken under the Loan Agreement as thereby amended are hereby ratified
and approved.





     I DO FURTHER CERTIFY that __________________ is the President of the
Corporation and ____________________ is the Secretary of the Corporation and
each is duly elected, qualified and acting as such, respectively.

     IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Seal of the
Corporation, this ____ day of July, 2002.


______________________________
Secretary

[CORPORATE SEAL]


     I, ___________________, President of said Corporation, do hereby certify
that the foregoing is a correct copy of the resolutions passed by the Board of
Directors of the Corporation and that ____________________ is Secretary of the
Corporation and is duly authorized to attest to the passage of said resolutions.


______________________________
President






DIGITAL AUDIO CORPORATION
SECRETARY’S CERTIFICATE
OF
BOARD OF DIRECTORS RESOLUTIONS

     I, __________________, DO HEREBY CERTIFY, that I am the Secretary of
DIGITAL AUDIO CORPORATION (the “Corporation”), a corporation duly organized and
existing under and by virtue of the laws of the State of North Carolina and am
keeper of the records and seal thereof; that the following is a true, correct
and compared copy of the resolutions duly adopted by the unanimous consent of
all members of the Board of Directors of said Corporation effective as of July
___, 2002; and that said resolutions are still in full force and effect:

     RESOLVED, that the Chairman of the Board, President, any Vice President, or
any other officer or board member of this Corporation (or the designee of any of
them), each be, and each hereby is, authorized and empowered (either alone or in
conjunction with any one or more of the other officers of the Corporation) to
take, from time to time, all or any part of the following actions on or in
behalf of the Corporation: (i) to make, execute and deliver to GUARANTY BUSINESS
CREDIT CORPORATION (“Lender”) (1) a Fifth Amendment to Loan and Security
Agreement (the “Amendment”) providing for the amendment of certain terms of that
certain Loan and Security Agreement dated as of August 23, 1999, among the
Corporation, the other borrowers noted therein and Lender (as at any time
amended, the “Loan Agreement”), and (2) all other agreements, documents and
instruments contemplated by or referred to in the Amendment or executed by the
Corporation in connection therewith; said Amendment and other agreements,
documents and instruments to be substantially in the form presented by Lender
with such additional, modified or revised terms as may be acceptable to any
officer or director of the Corporation, as conclusively evidenced by his or her
execution thereof; and (ii) to carry out, modify, amend or terminate any
arrangements or agreements at any time existing between the Corporation and
Lender.

     RESOLVED, that any arrangements, agreements, security agreements, or other
instruments or documents referred to or executed pursuant to the Amendment by
any officer or director of the Corporation, or by an employee of the Corporation
acting pursuant to delegation of authority, may be attested by such person and
may contain such terms and provisions as such person shall, in his or her sole
discretion, determine.

     RESOLVED, that the Loan Agreement and each amendment to the Loan Agreement
heretofore executed by any officer or director of the Corporation and any
actions taken under the Loan Agreement as thereby amended are hereby ratified
and approved.





     I DO FURTHER CERTIFY that __________________ is the President of the
Corporation and ____________________ is the Secretary of the Corporation and
each is duly elected, qualified and acting as such, respectively.

     IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Seal of the
Corporation, this ____ day of July, 2002.


______________________________
Secretary

[CORPORATE SEAL]


     I, ___________________, President of said Corporation, do hereby certify
that the foregoing is a correct copy of the resolutions passed by the Board of
Directors of the Corporation and that ____________________ is Secretary of the
Corporation and is duly authorized to attest to the passage of said resolutions.


______________________________
President
